237 F.2d 920
James L. HUSTON and Dayton Bait Company, Plaintiffs-Appellants,v.BUCKEYE BAIT CORPORATION, Buckeye Molding Company, and William H. Robinson, Defendants-Appellees.
No. 12718.
United States Court of Appeals Sixth Circuit.
October 22, 1956.

Appeal from the United States District Court for the Southern District of Ohio, Dayton; Lester L. Cecil, Judge.
Des Jardins, Robinson & Keiser, Cincinnati, Ohio, Henry G. Dybvig, Dayton, Ohio, for appellants.
Irvin V. Gleim, Dayton, Ohio, Dexter N. Shaw, Philadelphia, Pa., for appellees.
Before ALLEN, McALLISTER, and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed upon the findings of fact and conclusions of law of the district court and for the reasons set forth in the opinion of Judge Cecil. 145 F. Supp. 600.